--------------------------------------------------------------------------------

Exhibit 10.63
EXECUTION VERSION


J.P. MORGAN SECURITIES LTD.
 
Central European Media Enterprises Ltd.
 
€150,000,000 Senior Floating Rate Notes due 2014
 
Purchase Agreement
 
May 9, 2007
 
J.P. Morgan Securities Ltd.
125 London Wall
London EC2Y 5AJ
 
Lehman Brothers International (Europe)
25 Bank Street
London, E14 5LE, England


ING Bank N.V. London Branch
60 London Wall
London, EC2M 5TQ




Ladies and Gentlemen:
 
Central European Media Enterprises Ltd., a Company organized under the laws of
Bermuda (the “Company”), proposes to issue and sell to the several Initial
Purchasers listed in Schedule 1 hereto (the “Initial Purchasers”), for whom J.P.
Morgan Securities Ltd. is acting as representative (the “Representative”), (i)
€150,000,000 Senior Floating Rate Notes due 2014 (the “Notes”).  The Notes will
be issued pursuant to an Indenture to be dated as of May 16, 2007 (the
“Indenture”) among the Company, and Central European Media Enterprises N.V.
(“CME N.V.”) and CME Media Enterprises B.V. (“CME B.V.”) (collectively, the
“Guarantors”), The Bank of New York as security agent (the “Security
Agent”), and BNY Corporate Trustee Services Limited as trustee (the “Trustee”),
and will be guaranteed on a senior basis (the “Guarantees”) by the Guarantors.
 
The obligations of the Issuer under the Notes will be secured by (a) a pledge of
the shares of CME N.V. and CME B.V. and (b) an assignment of the Issuer’s rights
under the framework agreement by and between the Issuer and PPF (Cyprus) Ltd.
(“PPF”) dated as of December 13, 2004 (the “Framework Agreement”).
 
The shares of CME N.V. and CME B.V. are collectively referred to as the Pledged
Shares, and the Pledged Shares and the assignment of rights under the Framework
Agreement are collectively referred to as the “Collateral”.  The share pledges
in respect of the Pledged Shares are referred to as the “Share Pledges” and,
together with the assignment agreements evidencing the assignment of rights
under the Framework Agreement, the “Security Documents”.
 
In connection with the offering of the Notes, the Security Agent, the Trustee
and certain other parties will enter into an amended and restated intercreditor
agreement (the “Intercreditor Agreement”). The Security Documents and the
Intercreditor Agreement are hereinafter referred to as the “Finance Documents.”
 

--------------------------------------------------------------------------------




The Notes will be sold to the Initial Purchasers without being registered under
the U.S. Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon exemptions therefrom.  The Company has prepared a preliminary offering
memorandum dated May 9, 2007 (the “Preliminary Offering Memorandum”) and will
prepare an offering memorandum dated the date hereof (the “Offering Memorandum”)
setting forth information concerning the Company and its subsidiaries, the Notes
and the Guarantees.  Copies of the Preliminary Offering Memorandum have been,
and copies of the Offering Memorandum will be, delivered by the Company to the
Initial Purchasers pursuant to the terms of this purchase agreement (this
“Agreement”).  The Company hereby confirms that it has authorized the use of the
Preliminary Offering Memorandum, the Time of Sale Information (as defined below)
and the Offering Memorandum in connection with the offering and resale of the
Notes by the Initial Purchasers in the manner contemplated by this
Agreement.  Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Preliminary Offering Memorandum.  References
herein to the Preliminary Offering Memorandum and the Offering Memorandum shall
be deemed to refer to and include any document incorporated by reference
therein.
 
At 4:30 pm (BST) on May 9, 2007 (the “Time of Sale”), the following information
shall have been prepared (collectively, the “Time of Sale Information”): the
Preliminary Offering Memorandum, as supplemented and amended by the term sheets
appended as Annex B hereto.
 
The Company will use the net proceeds of the Notes for general corporate
purposes, including the potential purchase of additional ownership interests in
its existing operations in Romania and Ukraine to the extent such opportunities
arise.
 
The Company and each of the Guarantors hereby confirm their agreement with the
several Initial Purchasers concerning the purchase and resale of the Notes, as
follows:
 
1.           Purchase and Resale of the Notes.  (a)  The Company agrees to issue
and sell the Notes to the several Initial Purchasers as provided in this
Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees, severally and not jointly, to purchase from the Company
the respective principal amount of Notes at the purchase price set forth
opposite such Initial Purchaser's name in Schedule 1 hereto.  The Company will
not be obligated to deliver any of the Notes except upon payment for all the
Notes to be purchased as provided herein.
 
(b)           Each of the Company and the Guarantors understands that the
Initial Purchasers intend to offer the Notes for resale on the terms set forth
in the Time of Sale Information.  Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:
 
(i)           it is a qualified institutional buyer within the meaning of Rule
144A under the Securities Act (a “QIB”) and an accredited investor within the
meaning of Rule 501(a) under the Securities Act;
 
(ii)           it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Notes by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and
 
(iii)           it has not solicited offers for, or offered or sold, and will
not solicit offers for, or offer or sell, the Notes as part of their initial
offering except:
 
2

--------------------------------------------------------------------------------




(A)           within the United States to persons whom it reasonably believes to
be QIBs in transactions pursuant to Rule 144A under the Securities Act (“Rule
144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Notes is aware that such
sale is being made in reliance on Rule 144A; or
 
(B)           in accordance with the restrictions set forth in Annex A hereto.
 
(c)           Each Initial Purchaser acknowledges and agrees that each of the
Company and the Guarantors and, for purposes of the opinions to be delivered to
the Initial Purchasers pursuant to Sections 0 and 0, counsel for the Company and
the Guarantors and counsel for the Initial Purchasers, respectively, may rely
upon the accuracy of the representations and warranties of the Initial
Purchasers, and compliance by the Initial Purchasers with their agreements,
contained in paragraph (b) above (including Annex A hereto), and each Initial
Purchaser hereby consents to such reliance.
 
(d)           Each of the Company and the Guarantors acknowledges and agrees
that the Initial Purchasers may offer and sell Notes to or through any affiliate
of an Initial Purchaser and that any such affiliate may offer and sell Notes
purchased by it to or through any Initial Purchaser.
 
(e)           Each of the Company and the Guarantors acknowledges and agrees
that each Initial Purchaser is acting solely in the capacity of an arm's length
contractual counterparty to the Company and the Guarantors with respect to the
offering of Notes contemplated hereby (including in connection with determining
the terms of the offering) and not as financial advisor or fiduciary to, or
agent of, the Company, the Guarantors or any other person.  Additionally, the
Initial Purchasers are not advising the Company, the Guarantors or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction.  The Company and the Guarantors shall consult with their own
advisors concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby,
and the Initial Purchasers shall have neither any responsibility nor any
liability to the Company or the Guarantors with respect thereto. Any review by
the Initial Purchasers of the Company, the Guarantors, and the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Initial Purchasers and shall not be on
behalf of the Company, the Guarantors or any other person.
 
2.           Payment and Delivery.  (b)  The closing of the purchase of the
Notes by the several Initial Purchasers will occur at the offices of Simpson
Thacher &Bartlett LLP, One Ropemaker Street, London EC2Y 9HU at 9:00 A.M.,
London time, on May 16, 2007, or at such other time or place on the same or such
other date, not later than the fifth business day thereafter, as the
Representative and the Company may agree upon in writing.  The time and date of
such payment and delivery is referred to herein as the “Closing Date”.
 
(b)           The Notes sold within the United States to QIBs in reliance on
Rule 144A will be represented by one or more global notes in registered form
without interest coupons attached (the “144A Global Note”).  The Notes sold
outside the United States in reliance on Regulation S under the Securities Act
(“Regulation S”) will be represented by one or more global notes in registered
form without interest coupons attached (together with the Rule 144A Global Note,
the “Global Notes”).
 
(c)           Payment for the Notes shall be made by the Representative on
behalf of the several Initial Purchasers in immediately available funds to a
common depositary (the “Common Depositary”) for Euroclear Bank S.A./N.V.
(“Euroclear”) and Clearstream Banking société anonyme (“Clearstream”) against
delivery to the Common Depositary, for the account of the Initial Purchasers, of
the Global Notes, with any transfer taxes payable in connection with the sale of
the Notes duly paid by the Company.,
 
3

--------------------------------------------------------------------------------


 
3.           Representations and Warranties of the Company and the
Guarantors.  The Company, and the Guarantors jointly and severally represent and
warrant to each Initial Purchaser that:
 
(a)           Preliminary Offering Memorandum, Time of Sale Information and
Offering Memorandum.  The Preliminary Offering Memorandum, as of its date, did
not, the Time of Sale Information, at the Time of Sale, did not, and the
Offering Memorandum, as of its date and as of the Closing Date, will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum, it being understood and agreed that the only such
information is that described in Section 0 hereof.  No order or decree
preventing the use of the Time of Sale Information or the Offering Memorandum,
or any order asserting that the transactions contemplated by this Agreement are
subject to the registration requirements of the Securities Act or any other
securities laws has been issued, and no proceeding for that purpose has
commenced or is pending or, to the knowledge of the Company or any of the
Guarantors, is contemplated.
 
(b)           Additional Written Communications.   Other than the Preliminary
Offering Memorandum and the Offering Memorandum, neither the Company, nor any
Guarantor (including its respective agents and representatives, other than the
Initial Purchasers in their capacity as such, as to which no representation is
made) has made, used, prepared, authorized, approved or referred to or will
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the Notes
other than the term sheet substantially in the form of Annex B hereto and other
written communications used in accordance with Section 0.
 
(c)           Financial Statements.  The financial statements and the related
notes thereto included in each of the Time of Sale Information and the Offering
Memorandum present fairly the financial position of the Company and its
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States (“GAAP”) applied on a consistent basis
throughout the periods covered thereby; the other financial information and data
included in each of the Time of Sale Information and the Offering Memorandum has
been derived from the accounting records or operating systems of the Company and
its subsidiaries and presents fairly the information shown thereby; and the pro
forma financial information and the related notes thereto included in the Time
of Sale Information and the Offering Memorandum (i) present fairly the
information shown therein, (ii) have been prepared in accordance with GAAP on a
basis consistent with the financial statements and related notes included in the
Time of Sale Information and the Offering Memorandum (except for the pro forma
adjustments specified therein) and represent fairly the transactions described
in the Time of Sale Information and the Offering Memorandum, (iii) except as set
forth in the Offering Memorandum, include all material adjustments to the
financial statements included in the Time of Sale Information and the Offering
Memorandum necessary to give effect to the transactions referred to therein and
(iv) the assumptions underlying such pro forma financial information are
reasonable and are set forth in the Time of Sale Information and the Offering
Memorandum..
 
4

--------------------------------------------------------------------------------


 
(d)           No Material Adverse Change.  Since the date of the most recent
financial statements of the Company and its subsidiaries included in each of the
Time of Sale Information and the Offering Memorandum, (i) there has not been any
change in the capital stock or long-term debt of the Company or any of its
subsidiaries, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock, or any
material adverse change, or any development in the business, properties,
financial position, results of operations, shareholders’ equity, cashflow or
prospects of the Company and its subsidiaries taken as a whole, (ii) other than
this Agreement between the Company and the Initial Purchasers or their
affiliates, dated May 9, 2007 neither the Company nor any of its subsidiaries
has entered into any transaction or material agreement, that is of a type which
would be required to be disclosed as an exhibit to a registration statement
filed in connection with an offering of securities under the U.S. federal
securities laws, to the Company and its subsidiaries taken as a whole or
incurred any liability or obligation, direct or contingent, that is material to
the Company and its subsidiaries taken as a whole and (iii) neither the Company
nor any of its subsidiaries has sustained any material loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor disturbance or dispute or any action,
order or decree of any court or arbitrator or governmental or regulatory
authority, except in each case as otherwise disclosed in the Time of Sale
Information or the Offering Memorandum.
 
(e)            Organization and Good Standing.  The Company and each of its
subsidiaries have been duly organized and are validly existing and, where
applicable, in good standing under the laws of their respective jurisdictions of
organization, are duly qualified to do business and, where applicable, are in
good standing in each jurisdiction in which their respective ownership or lease
of property or the conduct of their respective businesses requires such
qualification, and have all power and authority necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to be so qualified or have such power or authority
would not, individually or in the aggregate, have a material adverse effect on
the business, properties, financial position, results of operations,
shareholders’ equity, cashflow or prospects of the Company and its subsidiaries
taken as a whole, or on the performance by the Company and its subsidiaries of
its obligations under the Notes and the Guarantees (a “Material Adverse
Effect”).  Except as disclosed in the notes to the financial statements included
in the Time of Sale Information or the Offering Memorandum, none of the Company
or any of its material subsidiaries is in bankruptcy, liquidation or
receivership or subject to any similar proceeding.  The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in the notes to the financial statements
included in the Time of Sale Information or the Offering Memorandum.
 
(f)            Capitalization.  The Company has capitalization as set forth in
the each of the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization”; and all the outstanding shares of capital stock or
other equity interests of the Company and of each direct and indirect subsidiary
of the Company, which, in the case of shares of subsidiaries that are owned by
the Company, have been duly and validly authorized and issued, are fully paid
and non-assessable and, in the case of shares of subsidiaries, are owned
directly or indirectly by the Company, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party, except as otherwise disclosed in each of the Time of
Sale Information and the Offering Memorandum.  Except as otherwise disclosed in
each of the Time of Sale Information and the Offering Memorandum there are no
outstanding options, warrants or other rights to purchase or acquire any shares
of the Company or any shares of its subsidiaries owned by the Company or one of
its subsidiaries.
 
5

--------------------------------------------------------------------------------




(g)           Due Authorization.  The Company and each of the Guarantors, as
applicable, have full right, power and authority to execute and deliver this
Agreement, the Notes, the Indenture (including the Guarantees set forth
therein), the Finance Documents and any other agreement or instrument entered
into with respect to the offering of the Notes (collectively, the “Transaction
Documents”) and to perform their respective obligations hereunder and
thereunder; and all action (corporate or other) required to be taken for the due
and proper authorization, execution and delivery of each of the Transaction
Documents and the consummation of the transactions contemplated thereby has been
duly and validly taken.
 
(h)           The Indenture.  The Indenture has been duly authorized by the
Company and each of the Guarantors and, when duly executed and delivered in
accordance with its terms by each of the parties thereto, will constitute a
valid and legally binding agreement of the Company and each of the Guarantors
enforceable against the Company and each of the Guarantors in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
fraudulent conveyance, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability (collectively, the “Enforceability Exceptions”).
 
(i)            The Notes and the Guarantees.  The Notes have been duly
authorized by the Company and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company enforceable against the Company in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture; and the Guarantees have been duly authorized
by each of the Guarantors and, when the Notes have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.
 
(j)            The Purchase Agreement.  This Agreement has been duly executed
and delivered by the Company and each of the Guarantors, and when duly executed
and delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company and each of the
Guarantors enforceable against the Company and each of the Guarantors in
accordance with its terms, subject to the Enforceability Exceptions.
 
(k)           The Finance Documents. Each of the Finance Documents has been duly
executed and delivered by the Company and the Guarantors, as applicable, and
when duly executed and delivered in accordance with their respective terms by
each of the other parties thereto, will constitute valid and legally binding
agreements of each of the Company and the Guarantors, as applicable, enforceable
against each of them in accordance with their terms.
 
(l)            Creation, Enforceability and Perfection of Security
Interests.  The applicable pledging entity under each Security Document owns the
relevant collateral covered by such Security Document (the “Collateral”), free
and clear of any security interest, mortgage, pledge, lien, encumbrance,
restrictions on transfer or any other similar claim of any other third party
(except for the security interests granted to JPMorgan Chase Bank, N.A., London
Branch under the indenture dated May 5, 2005 to the  €370,000,000 aggregate
amount of 8.25% Senior Notes due 2012 and Senior Floating Rate Notes due 2012
and to the European Bank for Reconstruction and Development under a five-year
revolving loan agreement dated July 21, 2006 for €100,000,000).  All filings and
other actions necessary or desirable to perfect and protect the security
interest in the Collateral to be created under the Security Documents have been
or will be at or prior to the Closing Date duly made or taken and are or will be
at or prior to the Closing Date in full force and effect and, together with the
execution and delivery of the Security Documents by the Company and each
Guarantor, will create a valid and enforceable security interest in the
Collateral securing the obligations of the Company and each Guarantor under the
Indenture.
 
6

--------------------------------------------------------------------------------


 
(m)           Descriptions and Fair Summaries.  The descriptions in the Time of
Sale Information and the Offering Memorandum of statutes, legal, governmental
and regulatory proceedings and contracts and other documents are accurate in all
material respects; the statements in the Time of Sale Information and the
Offering Memorandum under the headings “Description of other indebtedness”,
“Material Bermuda and United States federal income tax considerations” and “Risk
factors¾Enforcement of civil liabilities and judgments may be difficult” fairly
summarize the matters therein described in all material respects; and each
Transaction Document conforms in all material respects to the description
thereof contained in the Time of Sale Information and the Offering Memorandum.
 
(n)           No Violation or Default.  Neither the Company nor any of its
subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents, (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject or (iii)
in violation of any license, authorization, law or statute or any judgment,
order, rule or regulation of any court or arbitrator or governmental or
regulatory authority, except, in the case of clauses (ii) and (iii) above, for
any such default or violation that would not, individually or in the aggregate,
have a Material Adverse Effect.
 
(o)           No Conflicts.  The authorization, execution, delivery and
performance by the Company and each of the Guarantors of each of the Transaction
Documents to which each is a party, the issuance and sale of the Notes
(including the Guarantees) and compliance by the Company and each of the
Guarantors with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except in the case of clauses (i) and (iii) above, for
any such conflict, breach or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(p)           No Consents Required.  No consent, approval, authorization, order,
filing, registration or qualification of or with any court or arbitrator or
governmental or regulatory authority is required for the execution, delivery and
performance by the Company and each of the Guarantors of each of the Transaction
Documents to which each is a party, the issuance and sale of the Notes
(including the Guarantees) and compliance by the Company and each of the
Guarantors with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable securities laws in connection with the purchase and resale of
the Notes by the Initial Purchasers.
 
7

--------------------------------------------------------------------------------




(q)           Legal Proceedings.  Except as described in each of the Time of
Sale Information and the Offering Memorandum, there are no legal, governmental
or regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its subsidiaries is or may be a party or to which any property
of the Company or any of its subsidiaries is or may be the subject that,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, could reasonably be expected to have a Material Adverse
Effect; and to the best knowledge of the Company and each of the Guarantors no
such investigations, actions, suits or proceedings are threatened by any
governmental or regulatory authority or by others.
 
(r)            Independent Accountants. Deloitte & Touche LLP, who have
certified certain financial statements of the Company and its subsidiaries are
independent public accountants with respect to the Company and its subsidiaries
within the meaning of Rule 101 of the Code of Professional Conduct of the
American Institute of Certified Public Accountants and its interpretations and
rulings thereunder and applicable accounting rules and regulations.  The report
of Deloitte & Touche LLP on the audited financial statements of the Company
included in the Time of Sale Information and the Offering Memorandum does not
contain any limitation or restriction on the ability of the Initial Purchasers
or the purchasers of the Notes to rely upon such report.
 
(s)           Title to Real and Personal Property.  The Company and its
subsidiaries have good and marketable title in fee simple to, or have valid
rights to lease or otherwise use, all items of real and personal property that
are material to the respective businesses of the Company and its subsidiaries,
in each case free and clear of all liens, encumbrances, claims and defects and
imperfections of title except those that (i) do not materially interfere with
the use made and proposed to be made of such property by the Company and its
subsidiaries or (ii) could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
 
(t)            Title to Intellectual Property.  The Company and its subsidiaries
own or possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, computer software and know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses except where the failure to possess, or own such
rights would not have a Material Adverse Effect; and to the knowledge of the
Company the conduct of their respective businesses will not conflict in any
material respect with any such rights of others, and the Company and its
subsidiaries have not received any notice of any claim of infringement of or
conflict with any such rights of others and are unaware of any facts which would
form a reasonable basis for any such claim, except as to such conduct or
infringement which would not have a Material Adverse Effect.
 
(u)           Investment Company Act.  The Company is not, and after giving
effect to the offering and sale of the Notes and the application of the proceeds
thereof as described in each of the Time of Sale Information and the Offering
Memorandum will not be, an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the U.S. Investment Company Act of
1940, as amended, and the rules and regulations of the U.S. Securities and
Exchange Commission (the “Commission”) thereunder (collectively, the “Investment
Company Act”).
 
(v)           Passive Foreign Investment Company.  The Company is not, and does
not expect to become, a “passive foreign investment company” as defined in
Section 1297 of the U.S. Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.


8

--------------------------------------------------------------------------------




(w)           Taxes.  Except as would not have a Material Adverse Effect, the
Company and its subsidiaries have paid all national, regional, local and other
taxes and filed all tax returns required to be paid or filed through the date
hereof; and except as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum, there is no tax deficiency that has
been, or could reasonably be expected to be, asserted against the Company or any
of its subsidiaries or any of their respective properties or assets.
 
(x)            No Withholding Tax.  All payments to be made by the Company under
this Agreement and, except as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum, all interest, principal, premium, if
any, additional amounts, if any, and other payments on or under the Notes or the
Guarantees may, under the current laws and regulations of Bermuda, the
Netherlands Antilles and the Netherlands or any political subdivision or any
authority or agency therein or thereof having power to tax, or of any other
jurisdiction in which the Company or a Guarantor, as the case may be, is
organized or is otherwise resident for tax purposes or any jurisdiction from or
through which a payment is made (each, a “Relevant Taxing Jurisdiction”), be
paid in euro that may be converted into another currency and freely transferred
out of the Relevant Taxing Jurisdiction and all such interest on the Notes will
not be subject to withholding or other taxes under the current laws and
regulations of the Relevant Taxing Jurisdiction and are otherwise payable free
and clear of any other tax, withholding or deduction in the Relevant Taxing
Jurisdiction and without the necessity of obtaining any governmental
authorization in the Relevant Taxing Jurisdiction.
 
(y)            Stamp Duty.  Except as otherwise disclosed in each of the Time of
Sale Information and the Offering Memorandum, no stamp, issuance, transfer or
other similar taxes or duties are payable by or on behalf of the Initial
Purchasers in Bermuda, the Netherlands Antilles and the Netherlands, the United
Kingdom or the United States or any political subdivision or taxing authority
thereof or therein on (i) the creation, issue or delivery by the Company of the
Notes, (ii) the creation, issue or delivery by the Guarantors of the Guarantees,
(iii) the purchase by the Initial Purchasers of the Notes in the manner
contemplated by this Agreement, (iv) the resale and delivery by the Initial
Purchasers of the Notes contemplated by this Agreement or (v) the execution and
delivery of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby.
 
(z)            No Labor Disputes.  No labor disturbance by or dispute with
employees of the Company or any of its subsidiaries exists or, to the best
knowledge of the Company and each of the Guarantors, is threatened which could,
individually or in the aggregate, have a Material Adverse Effect; to the best
knowledge of the Company and each of the Guarantors, no labor disturbance by or
dispute with employees or agents of suppliers or customers of the Company or any
of its subsidiaries is threatened which could, individually or in the aggregate,
have a Material Adverse Effect.
 
(aa)          Licenses and Permits.  The Company and its subsidiaries possess
all licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate national, regional,
local or other governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Offering Memorandum, except where the failure to possess or make the same
would not, individually or in the aggregate, have a Material Adverse Effect; and
except as described in each of the Time of Sale Information and the Offering
Memorandum, neither the Company nor any of its subsidiaries has received notice
of any revocation or modification of any such license, certificate, permit or
authorization or has any reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course, except where
receipt of such notice of any revocation or modification of any such license,
certificate, permit or authorization would not have a Material Adverse Effect.


9

--------------------------------------------------------------------------------


 
(bb)         Books and Records.  The minute books and records of the Company,
each of its subsidiaries relating to proceedings of their respective
shareholders, boards of directors and committees of their respective boards of
directors made available to counsel for the Initial Purchasers are their
original minute books and records or are true, correct and complete copies
thereof, with respect to all proceedings of said shareholders, boards of
directors and committees since January, 2002, through the date hereof.  In the
event that definitive minutes have not been prepared with respect to any
proceedings of such shareholders, boards of directors or committees, the Company
has provided counsel for the Initial Purchasers with originals or true, correct
and complete copies of draft minutes, which drafts, if any, reflect all material
events that occurred in connection with such proceedings.
 
(cc)          Compliance With Environmental Laws.  The Company and its
subsidiaries (i) are in compliance with any and all applicable international,
national, regional, local and other laws, rules, regulations, decisions and
orders relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses (collectively,
“Environmental Permits”), and (iii) have not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except in any such case for any such failure to comply with, or failure to
receive required permits, licenses or approvals, or liability, as would not,
individually or in the aggregate, have a Material Adverse Effect; and the
Company and its subsidiaries are not aware of any pending investigation which
might reasonably be expected to lead to a claim of such liability, except any
such liability as would not, individually or in the aggregate, have a Material
Adverse Effect.
 
(dd)         Compliance With Employee Arrangements.  Except as would not be
reasonably expected to have a Material Adverse Effect, each benefit and
compensation plan, agreement, policy and arrangement that is maintained,
administered or contributed to by the Company or any of its subsidiaries for
current or former employees or directors of, or independent contractors with
respect to, the Company or any of its subsidiaries, or with respect to which any
of such entities could reasonably be expected to have any current, future or
contingent liability or responsibility, has been maintained in compliance with
its terms and the requirements of any applicable statutes, orders, rules and
regulations; the Company and each of its subsidiaries and each of their
respective affiliates have complied with all applicable statutes, orders, rules
and regulations in regard to such plans, agreements, policies and arrangements.
 
(ee)          Related Party Transactions.  Except as otherwise disclosed in each
of the Time of Sale Information and the Offering Memorandum, no material
relationship, direct or indirect, exists between or among any of the Company or
any of its subsidiaries on the one hand, and any director, officer, shareholder,
or other affiliate of the Company or any of its subsidiaries on the other hand,
which is material to either entity having an interest in the relationship.
 
(ff)           Insurance.  Except as would not be reasonably expected to have a
Material Adverse Effect, the Company and its subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
which insurance is in amounts and insures against such losses and risks as are
adequate to protect the Company and its subsidiaries and except as would not be
reasonably expected to have a Material Adverse Effect their respective
businesses; and neither the Company nor any of its subsidiaries has (i) received
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary to be made in order to continue
such insurance or (ii) any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business.


10

--------------------------------------------------------------------------------


 
(gg)         Accounting Controls. Except as otherwise disclosed in each of the
Time of Sale Information and the Offering Memorandum, the Company makes and
keeps books and records which are accurate in all material respects and maintain
systems of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(hh)         No Unlawful Payments.  Neither the Company nor any of its
subsidiaries nor, to the best knowledge of the Company and each of the
Guarantors, any director, officer, agent, employee or other person acting on
behalf of the Company or any of its subsidiaries has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity, (ii) made any direct or indirect
unlawful payment to any government official or employee from corporate funds,
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977 or any applicable law or regulation implementing the OECD
convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, (iv) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.
 
(ii)            Money Laundering.  The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial record keeping and reporting requirements of Bermuda and
the European Union, so far as the Company and each of the Guarantors are aware,
and any related or similar statutes, rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”), and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company and each of the Guarantors, threatened.
 
(jj)            Solvency.  On and immediately after the Closing Date, each of
the Company and the Guarantors (after giving effect to the issuance of the
Notes, the application of the proceeds therefrom and the other transactions
related thereto as described in each of the Time of Sale Information and the
Offering Memorandum) will be Solvent.  As used in this paragraph, the term
“Solvent” means, with respect to a particular date, that on such date (i) the
present fair market value (or present fair saleable value) of the assets of the
Company or any Guarantor is not less than the total amount required to pay the
liabilities of the Company or such Guarantor on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured, (ii) the Company and each Guarantor is able to realize upon its assets
and pay its debts, and other liabilities, contingent obligations and commitments
as they mature and become due in the normal course of business, (iii) assuming
consummation of the issuance of the Notes as contemplated by this Agreement, the
Time of Sale Information and the Offering Memorandum, none of the Company or any
Guarantor is incurring debts or liabilities beyond its ability to pay as such
debts and liabilities mature, (v) neither the Company nor any of the Guarantors
is over-indebted or otherwise insolvent within the meaning of such insolvency
law as may be applicable to the Company or any of the Guarantors; and (vi) no
proceedings have been commenced for purposes of, and no judgment has been
rendered for, the administration, liquidation, bankruptcy or winding-up of the
Company or any of its material subsidiaries.


11

--------------------------------------------------------------------------------


 
(kk)          No Restrictions on Subsidiaries. Except as would not be reasonably
expected to have a Material Adverse Effect, no subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends, from
making any other distribution on such subsidiary’s capital stock, from repaying
any intercompany loans or advances or from transferring any of such subsidiary’s
properties or assets to the Company or any other subsidiary of the Company.
 
(ll)            No Broker’s Fees.  Neither the Company nor any of its
subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement dated May 9, 2007) that would give rise to a
valid claim against any of them or any Initial Purchaser for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Notes.
 
(mm)        Rule 144A Eligibility.  On the Closing Date, the Notes and the
Guarantees will not be of the same class (within the meaning of Rule 144A under
the Securities Act) as securities of the Company or any Guarantor that are
listed on a national securities exchange registered under Section 6 of the
Exchange Act or quoted in an automated inter-dealer quotation system; and each
of the Preliminary Offering Memorandum and the Offering Memorandum, as of its
respective date, contains or will contain all the information that, if requested
by a prospective purchaser of the Notes, would be required to be provided to
such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities Act.
 
(nn)         No Integration.  Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Notes and the Guarantees in a manner that would
require registration of the Notes and the Guarantees under the Securities Act.
 
(oo)         No General Solicitation or Directed Selling Efforts.  None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold, the Notes by means of
any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act or (ii) engaged in any
directed selling efforts within the meaning of Regulation S, and all such
persons have complied with the offering restrictions requirement of Regulation
S.
 
(pp)         Securities Law Exemptions.  Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in Section
1(b) (including Annex A hereto) and their compliance with their agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Notes to the Initial Purchasers and the offer, resale and delivery of the
Notes by the Initial Purchasers in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum, to register the Notes
under the Securities Act or to qualify the Indenture under the U.S. Trust
Indenture Act of 1939, as amended.
 
(qq)         No Stabilization.  Neither the Company nor any of its subsidiaries
has taken, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in any stabilization or manipulation
of the price of the Notes.


12

--------------------------------------------------------------------------------




(rr)           Stabilization Notice.  The Company has been informed of the
existence of the United Kingdom Financial Services Authority stabilizing
guidance contained in Section MAR 2, Ann 2G of the Handbook of rules and
guidance issued by the Financial Services Authority; and none of the Company or
any Guarantor has taken any action or omitted to take any action (such as
issuing any press release relating to any Notes without an appropriate legend)
which may result in the loss by any of the Initial Purchasers of the ability to
rely on any stabilization safe harbor provided under the Financial Services and
Markets Act 2000 (“FSMA”).
 
(ss)          Forward-Looking Statements.  No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in any of the Time of Sale Information or the Offering Memorandum
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.
 
(tt)           Margin Rules.  Neither the issuance, sale and delivery of the
Notes nor the application of the proceeds thereof by the Company as described in
each of the Time of Sale Information and the Offering Memorandum will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including without limitation, Regulation T, U or X of
the Board of Governors of the U.S. Federal Reserve System or any other
regulation of such Board of Governors.
 
(uu)         Statistical and Market Data.  The industry, statistical and
market-related data included in each of the Time of Sale Information and the
Offering Memorandum is based on or derived from sources that the Company and the
Guarantors believe to be reliable and accurate in all material respects.
 
(vv)         U.S. Jurisdiction.  Each of the Company and the Guarantors has the
power to submit, and pursuant to this Agreement and each other Transaction
Document governed by New York law has submitted, or at the Closing Date will
have submitted, legally, validly, effectively and irrevocably, to the
jurisdiction of any U.S. Federal or New York State court in the Borough of
Manhattan in the City of New York, New York; and each of the Company and the
Guarantors has the power to designate, appoint and empower, and pursuant to this
Agreement and each other Transaction Document governed by New York law has, or
at the Closing Date will have, designated, appointed and empowered, validly,
effectively and irrevocably, an agent for service of process in any suit or
proceeding based on or arising under this Agreement and each such Transaction
Document in any U.S. Federal or New York State court in the Borough of Manhattan
in the City of New York, as provided herein and in such Transaction Documents.
 
(ww)        No Immunity.  None of the Company or any of its subsidiaries, and
none of their respective properties or assets, has any immunity from the
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, executing
or otherwise) under the laws of any jurisdiction in which it has been
incorporated or in which any of its property or assets are held.
 
(xx)          Compliance with Sanction Legislation. The Company, on behalf of
itself and its subsidiaries, represents and warrants that none of the issue and
sale of the Notes, the execution, delivery and performance of the Transaction
Documents, the use of proceeds from the offering, or the consummation of any
other transaction contemplated hereby or the fulfillment of the terms hereof, or
the provision of services to any of the foregoing will result in a violation by
any person (including, without limitation, the Initial Purchasers) of any trade,
economic or military sanctions issued against any nation by the United Nations
or any governmental or regulatory authority of the European Union, the United
States, the United Kingdom or, or any orders or licenses publicly issued under
the authority of any of the foregoing.


13

--------------------------------------------------------------------------------




(yy)         Exchange Listing.  Application has been made to list the Notes on
the Luxembourg Stock Exchange (the “Exchange”) and, in connection therewith, the
Company has caused to be prepared and submitted to the Exchange a listing
application with respect to the Notes.
 
(zz)          Compliance with FSMA.  Neither the Company nor any of the
Guarantors has distributed and, prior to the later to occur of (i) the Closing
Date and (ii) the completion of the distribution of the Notes, will not
distribute any material in connection with the offering and sale of the Notes
other than the Preliminary Offering Memorandum or the Offering Memorandum or
other materials, if any, permitted by the Securities Act and FSMA (or
regulations promulgated pursuant to the Securities Act or FSMA) and approved by
the parties to this Agreement.
 
4.           Further Agreements of the Company and the Guarantors.  The Company
and each of the Guarantors jointly and severally covenant and agree with each
Initial Purchaser that:
 
(a)           Delivery of Copies.  The Company will deliver to the Initial
Purchasers, without charge, as many copies of the Preliminary Offering
Memorandum, any other Time of Sale Information and the Offering Memorandum
(including all amendments and supplements thereto) as the Representative may
reasonably request.
 
(b)           Offering Memorandum, Amendments or Supplements.  Before finalizing
the Offering Memorandum or making or distributing any amendment or supplement to
any of the Time of Sale Information or the Offering Memorandum, the Company and
each of the Guarantors will furnish to the Representative and counsel for the
Initial Purchasers a copy of the proposed Offering Memorandum or such proposed
amendment or supplement for review, and will not distribute any such proposed
Offering Memorandum, amendment or supplement to which the Representative or the
counsel to the Initial Purchasers reasonably objects unless such amendment or
supplement is required to be made or distributed by applicable provisions of
U.S. federal securities laws.
 
(c)           Additional Written Communications. Before using, authorizing,
approving or referring to any written communication (as defined in the
Securities Act) that constitutes an offer to sell or a solicitation of an offer
to buy the Notes (an “Issuer Written Communication”) (other than written
communications that are contained in Annex B hereto and the Offering
Memorandum), the Company will furnish to the Representative and counsel of the
Initial Purchasers a copy of such written communication for review and will not
use, authorize, approve or refer to any such written communication to which the
Initial Purchasers reasonably object.
 
(d)           Notice to the Representative.  The Company and each of the
Guarantors will advise the Representative promptly, and confirm such advice in
writing, (i) of the issuance by any governmental or regulatory authority of any
order preventing or suspending the use of any of the Time of Sale Information or
the Offering Memorandum or promptly upon becoming aware of the initiation or
threatening of any proceeding for that purpose, (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the Notes
as a result of which any of the Time of Sale Information or the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing when such Time of
Sale Information or the Offering Memorandum is delivered to a purchaser, not
misleading and (iii) of the receipt by the Company or each of the Guarantors of
any notice with respect to any suspension of the qualification of the Notes for
offer and sale in any jurisdiction or promptly upon becoming aware of the
initiation or threatening of any proceeding for such purpose; and the Company
and each of the Guarantors will use their reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of any of the Time
of Sale Information or the Offering Memorandum or suspending any such
qualification of the Notes and, if any such order is issued, will use its
reasonable best efforts to obtain as soon as possible the withdrawal thereof.


14

--------------------------------------------------------------------------------


 
(e)           Ongoing Compliance of the Offering Memorandum and Time of Sale
Information.  If at any time prior to the completion of the initial offering of
the Notes (as notified by the Initial Purchasers to the Company) (i) any event
shall occur or condition shall exist as a result of which the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, not misleading or (ii) it is
necessary to amend or supplement the Offering Memorandum to comply with law, the
Company will promptly notify the Initial Purchasers thereof and forthwith
prepare, at its own expense and, subject to paragraph (b) above, furnish to the
Initial Purchasers such amendments or supplements to the Offering Memorandum as
may be necessary so that the statements in the Offering Memorandum as so amended
or supplemented will not, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, be misleading or so that the
Offering Memorandum will comply with law.
 
(f)            Qualification of the Notes.  The Company and each of the
Guarantors will qualify the Notes for offer and sale under the securities or
Blue Sky laws of such jurisdictions as the Representative shall reasonably
request and will continue such qualifications in effect so long as required for
the offering and resale of the Notes; provided that neither the Company nor any
of the Guarantors shall be required to (i) qualify as a foreign corporation or
other entity or as a dealer in securities in any such jurisdiction where it
would not otherwise be required to so qualify, (ii) file any general consent to
service of process in any such jurisdiction or (iii) subject itself to taxation
in any such jurisdiction if it is not otherwise so subject.
 
(g)           Clear Market.  During the period from the date hereof through and
including the date that is 90 days after the date hereof, the Company and each
of the Guarantors will not, without the prior written consent of each Initial
Purchaser, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company or any of the Guarantors and
having a tenor of more than one year (other than the Notes).
 
(h)           Use of Proceeds.  The Company will apply the net proceeds from the
sale of the Notes as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of Proceeds”.
 
(i)            Supplying Information.  While the Notes remain outstanding and
are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act and not exempt from reporting under Rule 12g3-2(b)
under the Exchange Act, furnish to holders of the Notes and prospective
purchasers of the Notes designated by such holders, upon the request of such
holders or such prospective purchasers, the information required to be delivered
pursuant to Rule 144A(d)(4) under the Securities Act.
 
(j)            Euroclear and Clearstream.   The Company will assist the Initial
Purchasers in arranging for the Notes to be eligible for clearance and
settlement through Euroclear and Clearstream and to maintain such eligibility
for so long as the Notes remain outstanding.


15

--------------------------------------------------------------------------------




(k)           No Resales by the Company.  During the period from the Closing
Date until two years after the Closing Date, the Company will not, and will not
permit any of its affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Notes that have been acquired by any of them, except for
Notes purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act or in a transaction outside the
United States in accordance with Regulation S.
 
(l)            No Integration.  Neither the Company nor any of its affiliates
(as defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Notes in a manner that would require
registration of the Notes under the Securities Act.
 
(m)          No General Solicitation or Directed Selling Efforts.  None of the
Company or any of its affiliates or any other person acting on their behalf
(other than the Initial Purchasers, as to which no covenant is given) will (i)
solicit offers for, or offer or sell, the Notes by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.
 
(n)           No Stabilization.  Neither the Company nor any of its subsidiaries
will take, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in any stabilization or manipulation
of the price of the Notes, or issue any press or other public announcement
referring to the proposed offering of the Notes that does not adequately
disclose the fact that stabilizing action may take place with respect to the
Notes.  The Company and the Guarantors authorize the Representatives to make
adequate public disclosure of the information required by the U.K. Financial
Services Authority's Code of Market Conduct (MAR2): Price Stabilising Rules.
 
(o)           Exchange Listing.  The Company will use its reasonable best
efforts to list, subject to notice of issuance, the Notes on the Exchange and to
maintain such listing on the Exchange, and to have the Notes admitted to trading
on the Exchange as promptly as practicable after the date hereof, and in any
event prior to the date of the first interest payment on the Notes.  If the
Notes cease to be listed on the Exchange, the Company shall use its reasonable
best efforts as soon as practicable to list such Notes on a stock exchange to be
agreed between the Company and the Representative.
 
(p)           Taxes.  The Company and each of the Guarantors will, jointly and
severally, indemnify and hold harmless the Initial Purchasers against any
documentary, stamp or similar issuance tax, including any interest and
penalties, in Bermuda or any other jurisdiction, on the creation, issuance and
sale of the Notes and on the initial resale thereof by the Initial Purchasers
and on the execution and delivery of this Agreement.
 
(q)           Payments.  The Company further agrees that all amounts payable
hereunder shall be paid in euro and free and clear of, and without any deduction
or withholding for or on account of, any current or future taxes (other than
income taxes), levies, imposts, duties, charges or other deductions or
withholdings levied in any jurisdiction from or through which payment is made,
unless such deduction or withholding is required by applicable law, in which
event the Company will pay additional amounts so that the persons entitled to
such payments will receive the amount that such persons would otherwise have
received but for such deduction or withholding after allowing for any tax credit
or other benefit each such person receives by reason of such deduction or
withholding.


16

--------------------------------------------------------------------------------


 
(r)            Press Releases.  Prior to the Closing Date and for a period of 40
days, subsequent to the Closing Date, neither the Company nor any of the
Guarantors will issue any press release or other communication or hold any press
conference (except for routine communications in the ordinary course of business
consistent with past practice) with respect to the Company or any of its
subsidiaries, the condition, financial or otherwise, or the earnings, business
affairs or business prospects of the Company or any of its subsidiaries, without
the prior consent of the Initial Purchasers (such consent not to be unreasonably
withheld and provided that if no response is received from the Initial
Purchasers within 24 hours of receipt by the Initial Purchasers of such draft
press release or other communication or notice of a press conference, as the
case may be, such consent will be deemed to have been given), unless in the
judgment of the Company and the Guarantors and their counsel, and after
notification to the Initial Purchasers, such press release or communication is
required by law or except as issued in accordance with the Securities Act and
the rules and regulations promulgated thereunder.
 
(s)           Interim Financial Statements.  Prior to Closing, the Company shall
furnish to the Initial Purchasers any unaudited interim financial statements,
management accounts or similar information of the Company or the Company’s group
promptly after they have been prepared in final form, for any periods subsequent
to the periods covered by the financial statements appearing in the Time of Sale
Information and the Offering Memorandum.
 
(t)            Legends. Each certificate for a Note will bear a legend in
“Transfer Restrictions” in the Time of Sale Information and the Offering
Memorandum for the time period and upon the other terms stated in the Time of
Sale Information and the Offering Memorandum.
 
5.           Certain Agreements of the Initial Purchasers.  Each Initial
Purchaser, severally and not jointly, hereby represents and agrees that it has
not and will not use, authorize use of, refer to, or participate in the planning
for use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Notes other than:
 
(i)           a written communication that contains no “issuer information” (as
defined in Rule 433(h)(2) under the Securities Act) that was not included in the
Preliminary Offering Memorandum;
 
(ii)          any written communication contained in Annex B or prepared
pursuant to Section 0 above;
 
(iii)         any written communication prepared by the Initial Purchasers and
approved by the Company in advance in writing; or
 
(iv)         any written communication relating to or that contains the terms of
the Notes and/or other information that was included in the Preliminary Offering
Memorandum.
 
6.           Conditions of Initial Purchasers’ Obligations.  The obligation of
each Initial Purchaser to purchase Notes on the Closing Date as provided herein
is subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:
 
(a)           Delivery and Accuracy of Offering Memorandum. The Time of Sale
Information and Final Offering Memorandum (and any amendments or supplements
thereto) will have been printed and copies distributed to the Initial Purchasers
as promptly as practicable on or after the date of this Agreement or at such
other date and time as to which the Initial Purchasers may agree.


17

--------------------------------------------------------------------------------


 
(b)           Representations and Warranties and Agreements.  The
representations and warranties of the Company and the Guarantors contained
herein shall be true and correct on the date hereof and on and as of the Closing
Date; and the statements of the Company, the Guarantors and their respective
officers made in any certificates delivered pursuant to this Agreement shall be
true and correct on and as of the Closing Date; and the Company and each of the
Guarantors shall have complied with all agreements and all conditions to be
performed or satisfied on their part hereunder at or prior to the Closing Date.
 
(c)           No Downgrade.  Subsequent to the execution and delivery of this
Agreement, (i) no downgrading, which shall include imposing a condition on the
Company retaining any rating assigned to the Company, shall have occurred in the
rating accorded the Notes or any other debt securities or preferred stock issued
or guaranteed by the Company or any of the Guarantors by Moody’s Investor
Services, Inc. (“Moody’s”) or Standard & Poors, a part of  The McGraw-Hill
Companies, Inc. (“S&P”) or any other “internationally recognized statistical
rating organization,” as such term is defined by the Commission for purposes of
Rule 436(g)(2) under the Securities Act and (ii) no such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of the Notes or of any other debt securities
or preferred stock issued or guaranteed by the Company or any of the Guarantors
(other than an announcement with positive implications of a possible upgrading).
 
(d)           No Material Adverse Change.  Subsequent to the execution and
delivery of this Agreement, no event or condition of a type described in Section
0 hereof shall have occurred or shall exist, which event or condition is not
described in each of the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Notes on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.
 
(e)           Officer’s Certificates.  The Representative shall have received on
and as of the Closing Date a certificate or certificates of an executive officer
of the Company and of each Guarantor who has specific knowledge of the financial
matters of the Company or of such Guarantor, as applicable, and is satisfactory
to the Representative (i) confirming that such officer has carefully reviewed
the Time of Sale Information and the Offering Memorandum and, to the best
knowledge of such officer, the representation set forth in Section 0 hereof is
true and correct, (ii) confirming that the other representations and warranties
of the Company and the Guarantors in this Agreement are true and correct and
that the Company and the Guarantors have complied with all agreements and
satisfied all conditions on their part to be performed or satisfied hereunder at
or prior to the Closing Date, (iii) to the effect set forth in paragraphs (c)
and (d) above and (iv) as to such other matters as the Representative may
reasonably request.
 
(f)           Comfort Letters.  On the date (and prior to the execution) of this
Agreement and on the Closing Date, Deloitte & Touche LLP shall have furnished to
the Representative, at the request of the Company, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information contained in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.  Such letters shall not contain any statement purporting to limit the
liability of Deloitte & Touche LLP with respect to such letters or specify that
any such liability must be adjudicated by a court in the jurisdiction of
Deloitte & Touche LLP or, to the extent that the laws of the jurisdiction of
Deloitte & Touche LLP provide for any such limitation or forum for adjudication,
such letters shall expressly waive such provisions to the fullest extent
permitted by applicable law.


18

--------------------------------------------------------------------------------


 
(g)           Opinions of Counsel for the Company and the Guarantors.  Each of
Katten Muchin Rosenman LLP, U.S. counsel for the Company and the Guarantors,
Katten Muchin Rosenman Cornish LLP, U.K. counsel for the Company and the
Guarantors, Conyers Dill & Pearman, Bermuda counsel for the Company and the
Guarantors, Loyens & Loeff, The Netherlands counsel to the Company and the
Guarantors, Loyens & Loeff, The Netherlands Antilles counsel to the Company and
the Guarantors, and Daniel Penn, Esq., general counsel to the Company and the
Guarantors, shall have furnished to the Representative, at the request of the
Company, its written opinion, dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative.  Such opinions of counsel shall not contain any statement
purporting to limit the liability of such counsel with respect to such opinion
or specify that any such liability must be adjudicated by a court in the
jurisdiction of such counsel or, to the extent that the laws of the jurisdiction
of such counsel provide for any limitation or forum of adjudication, such
opinion shall expressly waive such provisions to the fullest extent permitted by
applicable law.
 
(h)           Opinion of Counsel for the Initial Purchasers.  The Representative
shall have received on and as of the Closing Date an opinion of Simpson Thacher
& Bartlett LLP, counsel for the Initial Purchasers, and such counsel shall have
received such documents and information as they may reasonably request to enable
them to pass upon such matters.
 
(i)            Good Standing.  The Representative shall have received on and as
of the Closing Date satisfactory evidence of, where applicable, the good
standing of the Company and its subsidiaries listed in Schedule 2 to this
Agreement in their respective jurisdictions of organization and, where
applicable, their good standing in such other jurisdictions as the
Representative may reasonably request, in each case in writing or any standard
form of telecommunication, from the appropriate governmental authorities of such
jurisdictions.
 
(j)            No Legal Impediment to Issuance.  No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any national, regional, local or other governmental or regulatory
authority that would, as of the Closing Date, prevent the issuance or sale of
the Notes or the issuance of the Guarantees; and no injunction or order of any
supranational, national, regional, local or other court shall have been issued
that would, as of the Closing Date, prevent the issuance or sale of the Notes or
the issuance of the Guarantees.
 
(k)            Euroclear and Clearstream.  The Notes shall be eligible for
clearance and settlement through Euroclear and Clearstream.
 
(l)            Additional Documents.  On or prior to the Closing Date, the
Company and the Guarantors shall have furnished to the Representative such
further certificates and documents, including secretary’s certificates of the
Company and each of the Guarantors, as the Representative may reasonably request
in form and substance reasonably satisfactory to the Representative.
 
(m)          Indenture.  The Indenture (in form and substance satisfactory to
the Initial Purchasers) shall have been duly executed and delivered by the
Company, each of the Guarantors and the Trustee on the Closing Date and shall be
in full force and effect on such date and the Notes shall have been duly
executed and delivered by the Company and each of the Guarantors and duly
authenticated by the Trustee on the Closing Date.


19

--------------------------------------------------------------------------------


 
(n)           Transaction Documents. On the Closing Date, the Transaction
Documents (in the form reasonably satisfactory to the Initial Purchasers) shall
have been duly and validly executed and delivered by the Company, the
Guarantors, the Trustee and the Security Agent.
 
(o)           Officer’s Certificate of the Trustee.  The Trustee shall have
furnished to the Initial Purchasers an officer’s certificate, dated the Closing
Date, in form and substance reasonably satisfactory to the Initial Purchasers.
 
(p)           Officer’s Certificate of the Security Trustee.  The Security
Trustee shall have furnished to the Initial Purchasers an officer’s certificate,
dated the Closing Date, in form and substance reasonably satisfactory to the
Initial Purchasers.
 
(q)           Finance Documents.  The Finance Documents shall have been duly
executed and delivered by the parties thereto, the security interests created
pursuant thereto shall be effective and the Security Agent shall hold a valid
and perfected security interest in the Collateral securing the obligations of
the Company and the Guarantors, in each case, for the benefit of the Trustee and
the benefit of holders of the Notes on or prior to, and as of, the Closing Date.
 
(r)           Appointment of Agents.  The Company shall have appointed the
Trustee, or an agent satisfactory to the Trustee, to act as registrar, transfer
agent and principal paying agent under the Indenture, and shall have appointed a
Luxembourg paying agent and transfer agent under the Indenture.  The Company
shall have appointed the Security Agent to act as security agent under the
Finance Documents.
 
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
 
7.           Indemnification and Contribution.
 
(a)           Indemnification of the Initial Purchasers.  The Company and each
of the Guarantors jointly and severally agree to indemnify and hold harmless
each Initial Purchaser, its affiliates, directors and officers and each person,
if any, who controls such Initial Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, from and against any and
all losses, claims, damages and liabilities (including, without limitation,
legal fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Time of Sale
Information or the Offering Memorandum (or any amendment or supplement thereto)
or any omission or alleged omission to state therein a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representative
expressly for use therein (it being understood that the only such information is
that described in Section 7(b) hereof).


20

--------------------------------------------------------------------------------


 
(b)           Indemnification of the Company and the Guarantors.  Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, each of the Guarantors, their respective directors and officers and
each person, if any, who controls the Company or any of the Guarantors within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the indemnity set forth in paragraph (a) above, but
only with respect to any losses, claims, damages or liabilities that arise out
of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to such Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, any of the other Time of Sale
Information or the Offering Memorandum (or any amendment or supplement thereto),
it being understood and agreed that the only such information consists of the
sixth, eighth and eleventh paragraphs relating to the Initial Purchasers under
the heading “Plan of Distribution” in each of the Preliminary Offering
Memorandum and the Offering Memorandum.
 
(c)           Notice and Procedures.  If any suit, action, proceeding (including
any governmental or regulatory investigation), claim or demand shall be brought
or asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 0 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 0.  If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall be
entitled to participate in, and assume the defense of, such proceeding with
counsel reasonably satisfactory to the Indemnified Person and shall pay the fees
and expenses of such counsel related to such proceeding, as incurred.  In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary, (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person, (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them.  It is understood and agreed that
the Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons and that all such fees and expenses shall be reimbursed as they are
incurred provided that the Indemnifying Person shall be reimbursed for such fees
and expenses if such Indemnified Person is not found liable by final
non-appealable judgment and the Indemnified Person has actually received
reimbursement for such fees and expenses from a third party.  Any such separate
firm for any Initial Purchaser, its affiliates, directors and officers and any
control persons of such Initial Purchaser shall be designated in writing by J.P.
Morgan Securities Ltd. and any such separate firm for the Company, the
Guarantors and any control persons of the Company and the Guarantors shall be
designated in writing by the Company.  The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent.  Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement.  No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is a party and
indemnification has been sought hereunder by such Indemnified Person, unless
such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.


21

--------------------------------------------------------------------------------


 
(d)           Contribution.  If the indemnification provided for in paragraphs
(a) and (b) above is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Notes or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of the Company and the Guarantors
on the one hand and the Initial Purchasers on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Notes and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Notes.  The relative
fault of the Company and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
 
(e)           Limitation on Liability.  The Company, the Guarantors and the
Initial Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 0 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above.  The amount paid or payable by an
Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim.  Notwithstanding
the provisions of this Section 0, in no event shall an Initial Purchaser be
required to contribute any amount in excess of the amount by which the total
discounts and commissions received by such Initial Purchaser with respect to the
offering of the Notes exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 0 are several in proportion to their
respective purchase obligations hereunder and not joint.


22

--------------------------------------------------------------------------------


 
(f)            Non-Exclusive Remedies.  The remedies provided for in this
Section 0 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any Indemnified Person at law or in equity.
 
8.           Termination.  This Agreement may be terminated in the absolute
discretion of the Representative, by notice to the Company, if after the
execution and delivery of this Agreement and prior to the Closing Date (i)
trading generally shall have been suspended or materially limited on the New
York Stock Exchange and the London Stock Exchange or the over-the-counter
market, (ii) trading of any securities issued or guaranteed by the Company or
any of the Guarantors shall have been suspended on any exchange or in any
over-the-counter market, (iii) a general moratorium on commercial banking
activities shall have been declared by U.S. Federal or New York State
authorities or by the competent governmental or regulatory authorities in the
United Kingdom, (iv) there shall have occurred any outbreak or escalation of
hostilities or acts of terrorism or any change in financial markets or any
calamity, crisis, or emergency either within or outside the United States that,
in the judgment of the Representative, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Notes on the terms and in the manner contemplated by this Agreement, the
Time of Sale Information and the Offering Memorandum, (v) exchange controls
shall have been imposed by the United States or the United Kingdom or (vi) the
representation in Section 0 is incorrect.
 
9.           Defaulting Initial Purchaser.  (c)  If, on the Closing Date, any
Initial Purchaser defaults on its obligation to purchase the Notes that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Notes by other persons satisfactory
to the Company on the terms contained in this Agreement.  If, within 36 hours
after any such default by any Initial Purchaser, the non-defaulting Initial
Purchasers do not arrange for the purchase of such Notes, then the Company shall
be entitled to a further period of 36 hours within which to procure other
persons satisfactory to the non-defaulting Initial Purchasers to purchase such
Notes on such terms.  If other persons become obligated or agree to purchase the
Notes of a defaulting Initial Purchaser, either the non-defaulting Initial
Purchasers or the Company may postpone the Closing Date for up to five full
business days in order to effect any changes that in the opinion of counsel for
the Company or counsel for the Initial Purchasers may be necessary in the
Offering Memorandum or in any other document or arrangement, and the Company
agrees to promptly prepare any amendment or supplement to the Offering
Memorandum that effects any such changes.  As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section (c), purchases Notes that a defaulting Initial
Purchaser agreed but failed to purchase.
 
(b)           If, after giving effect to any arrangements for the purchase of
the Notes of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Notes that remains unpurchased
does not exceed one-eleventh of the aggregate principal amount of all the Notes,
then the Company shall have the right to require each non-defaulting Initial
Purchaser to purchase the principal amount of Notes that such Initial Purchaser
agreed to purchase hereunder plus such Initial Purchaser's pro rata share (based
on the principal amount of Notes that such Initial Purchaser agreed to purchase
hereunder) of the Notes of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made.
 
(c)           If, after giving effect to any arrangements for the purchase of
the Notes of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Notes that remains unpurchased
exceeds one-eleventh of the aggregate principal amount of all the Notes, or if
the Company shall not exercise the right described in paragraph (b) above, then
this Agreement shall terminate without liability on the part of the
non-defaulting Initial Purchasers.  Any termination of this Agreement pursuant
to this Section (c) shall be without liability on the part of the Company or the
Guarantors, except that the Company and each of the Guarantors will continue to
be liable for the payment of expenses as set forth in Section (d) hereof and
except that the provisions of Section 0 hereof shall not terminate and shall
remain in effect.


23

--------------------------------------------------------------------------------




(d)           Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Company, the Guarantors or any
non-defaulting Initial Purchaser for damages caused by its default.
 
10.           Payment of Expenses.  (d)  Whether or not the transactions
contemplated by this Agreement are consummated or this Agreement is terminated,
the Company and each of the Guarantors jointly and severally agree to pay or
cause to be paid all costs and expenses (together with any value added tax
thereon) incidental to the performance of their respective obligations
hereunder, including without limitation, (i) the costs incidental to the
authorization, issuance, sale, preparation and delivery of the Notes and any
taxes payable in that connection; (ii) the costs incidental to the preparation
and printing of the Preliminary Offering Memorandum, any other Time of Sale
Information and the Offering Memorandum (including any amendment or supplement
thereto) and the distribution thereof; (iii) the costs of reproducing and
distributing each of the Transaction Documents; (iv) the fees and expenses of
the Company’s and the Guarantors’ and the Initial Purchasers’ respective legal
counsel (provided that the Company shall not pay or cause to be paid legal fees
of counsel to Initial Purchasers in excess of €350,000) and all external
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Notes under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by rating agencies for rating the Notes and
all fees and expenses relating to the rating agency process, including those
incident to making presentations to the rating agencies; (vii) the fees and
expenses of the Trustee, the Security Agent and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and application fees incurred in connection with the application for the Notes’
eligibility for clearance and settlement through Euroclear and Clearstream; (ix)
all expenses incurred by the Company, the Guarantors and the Initial Purchasers
in connection with any “road show” presentation to potential investors; (x) all
expenses and application fees related to the listing of the Notes on the
Exchange; (xi) the costs of preparing certificates evidencing the Notes; (xii)
the fees and expenses of any Authorized Agent (as defined in Section (e)
hereof); (xiii) the costs and charges of any transfer agent or registrar; (xiv)
all stamp or other issuance or transfer taxes or governmental duties, if any,
payable by the Initial Purchasers in connection with the offer and sale of the
Notes to the Initial Purchasers and resales by the Initial Purchasers to the
purchasers thereof; (xv) all out-of-pocket costs and expenses incurred by the
Initial Purchasers in connection with this Agreement and the transactions
contemplated hereby (including reasonable fees and other charges of professional
advisors subject to the cap on legal fees set out in Section (d)(d)(iv)) not
otherwise specifically provided for herein; and (xvi) all other costs and
expenses incident to the performance by the Company and the Guarantors of their
respective obligations under this Agreement and the Transaction Documents,
whether or not otherwise specifically provided for in this Section.
 
(b)           If (i) this Agreement is terminated pursuant to Section 0, (ii)
the Company for any reason fails to tender the Notes for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Notes for any
reason permitted under this Agreement, the Company and each of the Guarantors
jointly and severally agree to reimburse the Initial Purchasers for all
out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.
 
24

--------------------------------------------------------------------------------


 
11.           Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and any controlling persons referred to herein, and the
affiliates, officers and directors of each Initial Purchaser referred to in
Section 0 hereof.  Nothing in this Agreement is intended or shall be construed
to give any other person any legal or equitable right, remedy or claim under or
in respect of this Agreement or any provision contained herein.  No purchaser of
Notes from any Initial Purchaser shall be deemed to be a successor merely by
reason of such purchase.
 
12.           Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Notes and shall remain in full force and effect, regardless of
any termination of this Agreement or any investigation made by or on behalf of
the Company, the Guarantors or the Initial Purchasers.
 
Certain Defined Terms.  For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means a day
(other than a Saturday or a Sunday) on which banks are open for general business
in London and New York that is also a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (“TARGET”) payment system is open
for the settlement of payments in euro; (c) the term “Exchange Act” means the
U.S. Securities Exchange Act of 1934, as amended; (d) the term “subsidiary” has
the meaning set forth in Rule 405 under the Securities Act; and (e) the term
“significant subsidiary” has the meaning set forth in Rule 1-02 of Regulation
S-X under the Exchange Act.
 
13.           Miscellaneous.  (e)  Authority of the Representative.  Any action
by the Initial Purchasers hereunder may be taken by the Representative on behalf
of the Initial Purchasers, and any such action taken by the Representative shall
be binding upon the Initial Purchasers.
 
(b)           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
and confirmed by any standard form of telecommunication.  Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities Ltd.,
125 London Wall, London EC2Y 5AJ (fax: +44 (0) 207 777 3840; Attention:
Christopher Munro); with a copy to Simpson Thacher & Bartlett LLP, CityPoint,
One Ropemaker Street, London EC2Y 9HU, England (fax: +44 (0) 207 275 6502;
Attention: Gregory Conway, Esq.  Notices to the Company and the Guarantors shall
be given to them in care of CME Development Corporation, Aldwych House, 81
Aldwych, London WC2B 4HN, England, (fax: +44 (0) 207 430 5403); Attention:
Daniel Penn, Esq.; with a copy to Katten Muchin Rosenman LLP, 575 Madison
Avenue, New York, NY 10022, USA (fax: +1 212 940 8776); Attention: Robert L.
Kohl, Esq.
 
(c)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
 
(d)           Submission to Jurisdiction.  The Company and each of the
Guarantors irrevocably submit to the non-exclusive jurisdiction of any U.S.
Federal or New York State court in the Borough of Manhattan in the City, County
and State of New York, United States of America, in any legal suit, action or
proceeding based on or arising under this Agreement and agrees that all claims
in respect of such suit or proceeding may be determined in any such court.  The
Company and each of the Guarantors irrevocably waive the defense of an
inconvenient forum or objections to personal jurisdiction with respect to the
maintenance of such legal suit, action or proceeding.  To the extent permitted
by law, the Company and each of the Guarantors hereby waive any objections to
the enforcement by any competent court in Bermuda, the Netherlands and the
Netherlands Antilles of any judgment validly obtained in any such court in New
York on the basis of any such legal suit, action or proceeding.  The Company and
each of the Guarantors have appointed CT Corporation System (the “Authorized
Agent”) as their authorized agent upon whom process may be served in any such
legal suit, action or proceeding.  Such appointment shall be irrevocable.  The
Authorized Agent has agreed to act as said agent for service of process and the
Company and each of the Guarantors agree to take any and all action, including
the filing of any and all documents and instruments that may be necessary to
continue such appointment in full force and effect as aforesaid.  The Company
and each of the Guarantors further agree that service of process upon the
Authorized Agent and written notice of said service to the Company and the
Guarantors shall be deemed in every respect effective service of process upon
the Company and the Guarantors in any such legal suit, action or
proceeding.  Nothing herein shall affect the right of any Initial Purchaser or
any person controlling any Initial Purchaser to serve process in any other
manner permitted by law.  The provisions of this Section (e)0 are intended to be
effective upon the execution of this Agreement without any further action by the
Company or any of the Guarantors and the introduction of a true copy of this
Agreement into evidence shall be conclusive and final evidence as to such
matters.


25

--------------------------------------------------------------------------------


 
(e)           Waiver of Immunity.  To the extent the Company or any of the
Guarantors or any of their respective properties, assets or revenues may have or
may hereafter become entitled to, or have attributed to it, any right of
immunity, on the grounds of sovereignty or otherwise, from any legal action,
suit or proceeding, from the giving of any relief in any such legal action, suit
or proceeding, from set-off or counterclaim, from the competent jurisdiction of
any court, from service of process, from attachment upon or prior to judgment,
from attachment in aid of execution of judgment, or from execution of judgment,
or other legal process or proceeding for the giving of any relief or for the
enforcement of any judgment, in any competent jurisdiction in which proceedings
may at any time be commenced, with respect to its obligations, liabilities or
any other matter under or arising out of or in connection with this Agreement,
any of the Transaction Documents or any of the transactions contemplated hereby
or thereby, the Company and each of the Guarantors hereby irrevocably and
unconditionally waive, and agree not to plead or claim, any such immunity and
consent to such relief and enforcement.
 
(f)           Currency.  Any payment on account of an amount that is payable to
the Initial Purchasers in a particular currency (the “Required Currency”) that
is paid to or for the account of the Initial Purchasers in lawful currency of
any other jurisdiction (the “Other Currency”), whether as a result of any
judgment or order or the enforcement thereof or the liquidation of the Company
or any Guarantor or for any other reason shall constitute a discharge of the
obligation of such obligor only to the extent of the amount of the Required
Currency which the recipient could purchase in the New York or London foreign
exchange markets with the amount of the Other Currency in accordance with normal
banking procedures at the rate of exchange prevailing on the first day (other
than a Saturday or Sunday) on which banks in New York or London are generally
open for business following receipt of the payment first referred to above.  If
the amount of the Required Currency that could be so purchased (net of all
premiums and costs of exchange payable in connection with the conversion) is
less than the amount of the Required Currency originally due to the recipient,
then the Company and each of the Guarantors shall jointly and severally
indemnify and hold harmless the recipient from and against all loss or damage
arising out of or as a result of such deficiency.  This indemnity shall
constitute an obligation separate and independent from the other obligations of
the Company and each of the Guarantors, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by any person owed such obligation from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due hereunder or any judgment or order.


26

--------------------------------------------------------------------------------


 
(g)           Counterparts.  This Agreement may be signed in counterparts (which
may include counterparts delivered by any standard form of telecommunication),
each of which shall be an original and all of which together shall constitute
one and the same instrument.
 
(h)           Amendments or Waivers.  No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.
 
(i)           Headings.  The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
 


[Remainder of page intentionally left blank]


27

--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.
 

 
Very truly yours,
         
Central European Media Enterprises Ltd.
             
By
/s/ Wallace Macmillan
 
Title:
Chief Financial Officer
 
Name:
Wallace Macmillan
             
Central European Media Enterprises N.V.
             
By
/s/ Mark Wyllie
 
Title:
Managing Director
 
Name:
Mark Wyllie
             
CME Media Enterprises B.V.
             
By
/s/ Alphons van Spaendonck
 
Title:
Managing Director
 
Name:
Alphons van Spaendonck
             
By
/s/ Henk van Wijlen
 
Title:
Managing Director
 
Name:
Pan-Invest B.V., represented by Henk van Wijlen
           



28

--------------------------------------------------------------------------------


 

 
Accepted: May 9, 2007
       
J.P. MORGAN SECURITIES LTD.
             
By:
/s/ Philip Reicherstorfer
   
Authorized Signatory
                   
LEHMAN BROTHERS INTERNATIONAL (EUROPE)
             
By:
/s/ Stephen Bourne
   
Authorized Signatory
                   
ING BANK N.V., LONDON BRANCH
             
By:
/s/ Martijn Bruins
   
Authorized Signatory
             
By:
/s/ Lisa D’Aguiar
   
Authorized Signatory
     



29

--------------------------------------------------------------------------------


 
Schedule 1
 
Initial Purchasers
   
Principal Amount
   
Purchase Price
 
J.P. Morgan Securities Ltd.
    €
50,000,000
    €
49,330,000
 
Lehman Brothers International (Europe)
    €
50,000,000
    €
49,250,000
 
ING Bank N.V., London Branch
    €
50,000,000
    €
49,250,000
   
Total
  €
150,000,000
    €
147,830,000
 



30

--------------------------------------------------------------------------------



Schedule 2
 
Subsidiaries of the Company
 
Company
Jurisdiction of Organization
 
Media Pro International S.A.
Romania
Media Vision SRL
Romania
MPI Romania B.V.
Netherlands
Mediapro B.V.
Netherlands
Pro TV S.A.
Romania
Media Pro Management S.A.
Romania
Sport Radio TV Media SRL
Romania
International Media Services Ltd.
Bermuda
Innova Film GmbH
Germany
Enterprise “Inter-Media”
Ukraine
Ukrainian Media Services LLC
Ukraine
Ukrpromtorg-2003 LLC
Ukraine
Nart LLC
Ukraine
TV Stimul LLC
Ukraine
Gravis LLC
Ukraine
Delta JSC
Ukraine
TV Media Planet Ltd.
Cyprus
Broadcasting Company “Studio 1+1”
Ukraine
A.R.J. a.s.
Slovak Republic
Markiza-Slovakia, spol. s r.o.
Slovak Republic
Gamatex spol. s r.o.
Slovak Republic
A.D.A.M. a.s.
Slovak Republic
MM TV 1 d.o.o.
Slovenia
Produkcija Plus d.o.o.
Slovenia
POP TV d.o.o.
Slovenia
Kanal A d.o.o.
Slovenia
MTC Holding d.o.o.
Slovenia
Euro 3 TV d.o.o.
Slovenia
Nova TV d.d.
Croatia
Operativna Kompanija d.o.o.
Croatia
Media House d.o.o.
Croatia
CME Media Enterprises B.V.
Netherlands
CME Czech Republic II B.V.
Netherlands
CME Romania B.V.
Netherlands
CME Ukraine Holding GmbH
Austria
CME Cyprus Holding Ltd.
Cyprus
CME Development Corporation
USA
Central European Media Enterprises N.V.
Netherlands Antilles
Central European Media Enterprises II B.V.
Netherlands Antilles
CME Media Investments s r.o.
Czech Republic
VILJA a.s.
Czech Republic
CET 21 spol. s r.o.
Czech Republic
ERIKA a.s.
Czech Republic
MEDIA CAPITOL a.s.
Czech Republic
NOVA-V.I.P. a.s.
Czech Republic
HARTIC a.s.
Czech Republic
Galaxie sport s r.o.
Czech Republic
CME SR d.o.o.
Serbia



31

--------------------------------------------------------------------------------


 
Annex A
Restrictions on Offers and Sales Outside the United States
 
In connection with offers and sales of Notes outside the United States:
 
(a)           Each Initial Purchaser acknowledges that the Notes have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.
 
(b)           Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:
 
(i)           Such Initial Purchaser has offered and sold the Notes, and will
offer and sell the Notes, (A) as part of their distribution at any time and (B)
otherwise until 40 days after the later of the commencement of the offering of
the Notes and the Closing Date, only in accordance with Regulation S under the
Securities Act (“Regulation S”) or Rule 144A or any other available exemption
from registration under the Securities Act.
 
(ii)           None of such Initial Purchaser or any of its affiliates or any
other person acting on its or their behalf has engaged or will engage in any
directed selling efforts with respect to the Notes, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.
 
(iii)           At or prior to the confirmation of sale of any Notes sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchase Notes from it during the distribution compliance
period a confirmation or notice to substantially the following effect:
 
“The Notes covered hereby have not been registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Notes and the date of
original issuance of the Notes, except in accordance with Regulation S or Rule
144A or any other available exemption from registration under the Securities
Act.  Terms used above have the meanings given to them by Regulation S.”
 
(iv)           Such Initial Purchaser has not and will not enter into any
contractual arrangement with any distributor with respect to the distribution of
the Notes, except with its affiliates or with the prior written consent of the
Company.
 
Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.
 
(c)           Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:
 
(i)           it has not offered or sold and, prior to the date six months after
the Closing Date, will not offer or sell any Notes to persons in the United
Kingdom except to persons whose ordinary activities involve them in acquiring,
holding, managing or disposing of investments (as principal or agent) for the
purposes of their businesses or otherwise in circumstances which have not
resulted and will not result in an offer to the public in the United Kingdom
within the meaning of the United Kingdom Public Offers of Securities Regulations
1995 (as amended);


32

--------------------------------------------------------------------------------


 
(ii)           it has only communicated or caused to be communicated and will
only communicate or cause to be communicated any invitation or inducement to
engage in investment activity (within the meaning of Section 21 of the FSMA)
received by it in connection with the issue or sale of any Notes in
circumstances in which Section 21(1) of the FSMA does not apply to the Company
or the Guarantors; and
 
(iii)           it has complied and will comply with all applicable provisions
of the FSMA with respect to anything done by it in relation to the Notes in,
from or otherwise involving the United Kingdom.
 
(d)           Each Initial Purchaser acknowledges that no action has been or
will be taken by the Company that would permit a public offering of the Notes,
or possession or distribution of the Preliminary Offering Memorandum, the
Offering Memorandum or any other offering or publicity material relating to the
Notes, in any country or jurisdiction where action for that purpose is required.


33

--------------------------------------------------------------------------------




Annex B
[annexb.jpg]
 
34

--------------------------------------------------------------------------------